          Case 2:20-cv-04096-GAM Document 142 Filed 08/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                                Plaintiffs,

                        v.                                    No. 2:20-cv-4096

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; ROBERT M. DUNCAN, in his
 official capacity as Chairman of the Postal Service
 Board of Governors; and the UNITED STATES
 POSTAL SERVICE,

                                Defendants.



                                              ORDER

       This 11th day of August, 2021, with respect to the pending cross-motions, it is hereby

ORDERED that:

  1.   Defendants shall continue to provide, every Friday, timely submissions to this Court as to
       weekly service performance of First-Class Mail. See ECF 82-3.

  2. On the first Friday of each month, Defendants shall provide updated submissions with
     respect to the number of late and extra trips taken by Network & Local PVS & HCR,
     similar to the reports submitted to the Court in State of New York v. Trump, 20-2340
     (D.D.C. 2020), ECF 90-3.

  3. In addition, Defendants shall, no later than August 16, 2021, submit a supplemental report
     reflecting the number of late and extra trips taken monthly from November 2020 through
     the present, again similar to the reports submitted to the Court in State of New York v.
     Trump, 20-2340, ECF 90-3.



                                                       /s/ Gerald Austin McHugh
                                                        United States District Judge
